Citation Nr: 1511710	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1967 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On his substantive appeal, the Veteran requested a hearing.  In a December 2013 correspondence, the Veteran's representative withdrew his request in writing.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a bilateral hearing loss disability was denied in a September 1971 rating decision that was not appealed, nor was any new and material evidence received within the appeal period.

2.  Evidence received since the final September rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.

3.  The Veteran does not have a hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The September 1971 rating decision that denied service connection for a bilateral hearing loss disability is final.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final September 1971 rating decision is new and material; the criteria to reopen the claim for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.385 (2014).

3.  The criteria for establishing service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a November 2010 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of information and evidence that must be submitted to reopen the claim based on new and material evidence, identified the evidence required to substantiate the service connection elements that were found insufficient in the prior denial on the merits, and provided general VCAA notice for the underlying service connection claim.  The letter also notified the Veteran how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's service treatment records and a December 2010 letter from the Veteran's private audiologist are of record.  

Additionally, the Veteran was provided a VA examination in September 2012.  The examination and audiological report reflect that the VA examiner and audiologist reviewed the Veteran's claim file, conducted an appropriate examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Accordingly, the Board finds that the September 2012 VA examination and audiological reports are adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges that the December 2010 letter from Dr. Taylor, Au.D. indicated that pure tone and speech discrimination testing was performed; however, specific findings were not provided.  The Board finds that a remand to obtain those findings is unnecessary.  In her letter, Dr. Taylor opined that the Veteran's responses during testing were inconsistent and a follow-up audiogram was recommended to establish agreement of the Veteran's thresholds.  Subsequent to Dr. Taylor's audiological examination, the Veteran was provided three VA audiological examinations.  Accordingly, as Dr. Taylor noted that the Veteran's responses during the December 2010 audiological evaluation were inconsistent and that further testing was necessary, the Board finds that a remand to obtain the inconsistent audiological findings is unnecessary because the invalid data could not provide probative evidence in favor of the claim.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches).  

Like Dr. Taylor, the June 2011 and January 2014 VA audiologists opined that the Veteran's inter-test consistency was poor and that his test results were not considered valid and therefore not reported.  The Board finds that it was the Veteran's failure to cooperate during the June 2011 and January 2014 VA examinations that resulted in invalid test results.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As he did not cooperate fully during his most recent VA examination, and the September 2012 audiological examination contains audiometric findings that were deemed valid, the Board finds that the Veteran is not entitled to another examination.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In July 1971, the Veteran filed a claim to establish service connection for several disabilities including bilateral hearing loss.  The Veteran's claim was denied in a September 1971 rating decision, on the basis that although a VA examiner diagnosed defective hearing based on the Veteran's lay statements, the Veteran failed to report to his audiometric examination and therefore the evidence of record did not support the diagnosis of hearing loss.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the September 1971 rating decision became final.  38 U.S.C. § 4005(c) (1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
In November 2010, the Veteran filed a petition to reopen his claim for service connection for bilateral hearing loss.  A July 2011 rating decision reopened the Veteran's claim but denied it on the merits.  Although the AOJ reopened the previously denied claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Evidence received since the last final September 1971 rating decision includes a December 2010 letter from Dr. Taylor, VA audiological examination reports dated in June 2011, September 2012, and January 2014.  All the evidence is new, in that it was not previously of record at the time of the September 1971 rating decision.  Furthermore, the evidence is material because it addresses whether the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385 (2014).  As this evidence goes to the previously unestablished element for service connection, a current disability, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for bilateral hearing loss disability is reopened.

Service Connection

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought, specifically a hearing loss disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the evidence is against finding that the Veteran has a currently has or ever had a hearing loss disability for VA purposes.  Pursuant to 38 C.F.R. § 3.385 (2014), hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  Id. 

Initially, the Board notes that Dr. Taylor's December 2010 letter indicated that the Veteran had mild to moderate bilateral sensorineural hearing loss.  However, she did not include the results of her audiometric testing.  In the absence of auditory threshold and / or speech discrimination results, her diagnosis is not probative in determining whether the Veteran has a hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385 (2014).  In addition, Dr. Taylor noted that the Veteran's responses were inconsistent and further testing was necessary.

The Veteran was afforded VA examinations in August 1971, June 2011, September 2012, and January 2014.  

While the August 1971 medical examiner diagnosed the Veteran with defective hearing, based on the Veteran's lay reports, and referred him for audiometric testing, the examination report did not include audiometric testing.  Moreover, the Veteran did not report, as directed, for audiometric testing.  Therefore, like Dr. Taylor's diagnosis, the August 1971 examiner's diagnosis is not probative. 

With regard to the VA audiological examinations in June 2011 and January 2014, both audiologists' found that there was poor consistency and a lack of inter-test agreement, and despite re-instruction and re-testing, consistent findings were not obtained.  As such, the examination results were deemed unreliable and were not reported.  

Accordingly, the September 2012 audiometric findings are the only probative evidence as to whether the Veteran has a hearing loss disability for VA purposes.  Audiometric testing revealed the following pure tone thresholds in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
25
35
LEFT
15
20
15
25
35

Speech recognition scores using the Maryland CNC were 94 percent bilaterally.  

The Board notes that the report also contained pure tone thresholds at 6000 and 8000 Hz, however, per 38 C.F.R. § 3.385 those findings are not relevant for VA purposes.  38 C.F.R. § 3.385 (2014) (dictating that only auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hz are used to determine whether there is a hearing loss disability).

As the foregoing VA audiological report provides the only audiometric and speech recognition findings of record, and those findings do not show a hearing disability for VA purposes, the Veteran has not met the threshold requirement of a current disability.  38 C.F.R. § 3.385 (2014).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

While the Veteran may be competent to state that he has hearing difficulty, as a layperson, he is not competent to diagnose a hearing loss disability as defined by 38 C.F.R. § 3.385 (2014).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, determining whether there is a hearing loss disability for VA purposes requires specialized testing, and there is no indication that the Veteran has any audiological training.  Moreover, the September 2012 VA audiological examination was conducted by an audiologist, included a review of the claims file, and included audiometric testing that was deemed by the examiner to have produce valid results.  Thus, the Board affords the examination report significantly more probative weight than the Veteran's lay assertions as to the presence of his claimed hearing loss disability. 

As the most probative evidence of record reflects that the Veteran does not have a current hearing loss disability, the claim must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is needed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also insufficient evidence of a hearing loss disability at any point during the claims period or shortly before the claims period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2103).  Therefore, the preponderance of the evidence is against entitlement to service connection for a bilateral hearing loss disability, the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.

Entitlement to service connection for a bilateral hearing loss disability is denied. 



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


